Name: Commission Regulation (EEC) No 2779/90 of 27 September 1990 amending Regulation (EEC) No 3177/80 on the place of introduction to be taken into consideration in applying article 14 (2) of Council Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/36 Official Journal of the European Communities 29. 9 . 90 COMMISSION REGULATION (EEC) No 2779/90 of 27 September 1990 amending Regulation (EEC) No 3177/80 on the place of introduction to be taken into consideration in applying Article 14 (2) of Council Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 4046/89 (2), and in particular Article 14 (2) thereof, Whereas Article 14 ( 1 ) of Regulation (EEC) No 1224/80 defines the place of introduction to be taken into conside ­ ration in determining the customs value ; Whereas Commission Regulation (EEC) No 3177/80 (3), as last amended by Regulation (EEC) No 1414/90 (4), provides for special treatment for goods introduced into the customs territory of the Community in the circum ­ stances described in Article 14 (2) of Regulation (EEC) No 1224/80, and in particular for goods then carried to their place of destination through the territories of Austria, Yugoslavia, Switzerland or the German Democratic Re ­ public, in view of the fact that the most usual route to the place of destination may be through those territories ; Whereas the territory of the former German Democratic Republic is now part of the customs territory of the Community, and for this reason, it is appropriate to delete the reference to the abovementioned territory in the Regulation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, Article 1 Regulation (EEC) No 3177/80 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The customs value of goods introduced into the customs territory of the Community and then carried to a destination in another part of that territory through the territories of Austria, Switzerland, Hungary, Czechoslovakia or Yugoslavia shall be deter ­ mined by reference to the first place of introduction into the customs territory of the Community, provided the goods are carried direct through the territories of Austria, Switzerland, Hungary, Czechoslovakia or Yugoslavia by a usual route across such territory to the place of destination.' 2 . Article 2 is replaced by the following : 'Article 2 The provisions of Article 1 shall also apply where the goods have been unloaded, transhipped or temporarily immobilized in the territories of Austria, Switzerland, Hungary, Czechoslovakia or Yugoslavia, for reasons relating solely to their transport.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 134, 31 . 5 . 1980, p. 1 . (2) OJ No L 388, 30. 12. 1989, p. 24. (3) OJ No L 335, 12. 12. 1980, p. 1 . (4) OJ No L 136, 29 . 5 . 1990, p. 14.